Citation Nr: 1014517	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-30 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar neuropathy with carpel tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy with carpel tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 
1986 and from April 1987 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August and September 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

During the pendency of this appeal, the RO awarded the 
Veteran increased ratings for his right and left ulnar 
neuropathies with carpal tunnel syndrome.  Specifically, in 
September 2007, the RO awarded the Veteran increased ratings 
of 10 percent for each disorder, effective January 1, 2004.

The Veteran testified at a travel Board hearing in February 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims must be remanded for further action.

With respect to the Veteran's claim for evaluations higher 
than 10 percent for service-connected right and left ulnar 
neuropathies, the evidence suggests that the disabilities 
have increased in severity since the last VA examination 
which was conducted in June 2006.  Since that examination, 
the Veteran has reported that he experiences tingling, 
spasms, numbness and weakness of his bilateral upper 
extremities, warranting higher evaluations.  In support of 
his claim, he has submitted private treatment records showing 
continuing treatment for his disabilities, which include 
problems with hand paresthesias and difficulty grasping 
objects.  As such, the Board finds that the Veteran should be 
afforded a VA examination to assess the current severity of 
his service-connected right and left ulnar neuropathies.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007);

With respect to the claim for hypertension, the medical 
evidence shows treatment for the claimed disorder within one 
year of the Veteran's discharge from active duty service in 
December 2003.  Specifically, VA medical treatment reports 
show that in March 2004, the Veteran was noted to have 
borderline hypertension that was controlled.  Also, in a June 
2004 VA treatment report, it was noted that the Veteran had a 
history of hypertension for the past year.  In light of this 
evidence, the Board finds that a VA examination is necessary 
to obtain an opinion as to the relationship of any current 
hypertension to the Veteran's active duty service.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

With respect to the claim for PTSD, the Veteran contends that 
he has experienced persistent anxiety, depression, and 
nightmares since service.  He relates a primary stressor in 
which he had to sit within close proximity to a coffin during 
a long flight back to the United States.  Specifically, he 
reports that he was stationed at the Kandahar Airbase with 
the 92nd Engineers and that due to his bilateral ulnar nerve 
disabilities; he was unable to continue his service and was 
sent home early.  He states that on the entire flight home, 
he was seated about two feet from the coffin of a dead 
solider and that incident has continued to bother him to this 
day.  The medical evidence shows that he has been diagnosed 
as having PTSD.  The Board finds the Veteran's statements and 
testimony with regard to this incident to be credible.  As 
such, a VA examination is necessary to ascertain if the 
stressor mentioned above, is the cause for any diagnosed 
PTSD.  

Additionally, review of the claims file shows that the 
Veteran has received medical treatment from the VA and that 
records dated from 2004 to 2006 are of record.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Furthermore, the Veteran testified at the 
February 2010 hearing that he shortly after discharge from 
service in 2003, he received treatment for hypertension from 
Dr. David Parker and from Cape Fear Valley Hospital.  The 
Veteran has submitted some records from Dr. Parker and Cape 
Fear Valley Hospital, but it is unclear if all the records 
have been obtained.  The RO should, with the assistance of 
the Veteran as needed, obtain the pertinent private treatment 
records and associate them with the claims file.  Also, all 
relevant VA treatment records not already of record should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records.  
All attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should 
inform the Veteran and request that he 
submit the outstanding evidence.  

2.  The RO should contact the Veteran and 
obtain the address for Dr. David Parker 
and for Cape Fear Valley Hospital for 
treatment of hypertension.  The RO should 
also contact the Veteran to obtain the 
names and addresses of any other medical 
care providers who treated him for 
hypertension.  After securing the 
necessary release(s), the RO should obtain 
those records. To the extent there is an 
attempt to obtain records that is 
unsuccessful; the claims file should 
contain documentation of the attempts 
made. The Veteran and his representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

3.  After obtaining the above records, 
schedule the Veteran for an appropriate VA 
examination to evaluate the current 
severity of his service-connected right 
and left ulnar neuropathies with carpal 
tunnel syndrome.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner must 
conduct all necessary tests to ascertain 
the manifestations of the Veteran's 
disabilities.  All findings and 
conclusions should set forth in a legible 
report.

4.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of the claimed 
hypertension.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is requested 
to an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that hypertension is 
etiologically related to the Veteran's 
active service.  

5.  The Veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner.  All 
necessary special studies or tests are to 
be accomplished. 
If the Veteran's symptomatology is 
indicative of PTSD, the examiner should 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the PTSD is 
the result of the Veteran's reported 
stressor of sitting in close proximity to 
a coffin of a dead soldier during a long 
flight back to the United States, as 
opposed to being due to some other factor 
or factors.  The report of examination 
should include a complete rationale for 
all opinions expressed.  

6.  After the above is development is 
complete, readjudicate the Veteran's 
claims.  If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

